internal_revenue_service number release date index number ----------------------------- -------------------- --------------------------------------------- ------------------------------ --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no telephone number --------------------- refer reply to cc fip b01 plr-112471-04 date date legend legend trust ------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------- operating partnership ------------------------------------------------- x state a dear ------------------ -------------------------- this is in reply to your letter requesting various rulings relating to trust’s status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code facts trust is a domestic_corporation that has elected to be treated as a reit under subchapter_m of chapter of the internal_revenue_code trust owns approximately x percent and is the sole managing general_partner of operating partnership op substantially_all of trust’s assets are held by and its operations are conducted through op additionally op owns some of its assets and conducts some of its operations through interests in subsidiary partnerships trust is a self-administered and self-managed reit specializing in acquiring leasing financing managing and developing class a office buildings in the state a area the properties through partnerships the property-owning entities plr-112471-04 under the terms of the leases of space in certain of the properties certain interior cleaning services are required to be performed such services include basic routine dusting emptying of wastepaper baskets cleaning of floors or floor coverings eg vacuuming ceilings doors walls and rendering other general janitorial services including cleaning of lavatories and washing windows the routine cleaning services trust represents that the routine cleaning services are customarily furnished or arranged for by landlords in connection with the leasing of space in class a office buildings located in the state a area the routine cleaning services provided are part of the total package offered in exchange for the rent paid_by tenants and are an integral part of the rental of the space the routine cleaning services and supervision of the workers providing them are currently performed for each of the property-owning entities by an independent_contractor cleaning company from whom trust does not derive or receive any income as provided in sec_856 it is represented that cleaning company qualifies as an independent_contractor within the meaning of sec_856 trust now desires to have these routine cleaning services performed directly by employees of trust trust will contract with cleaning company to supervise the performance of the routine cleaning services currently all of the employees of trust are maintained on the payroll of three or more taxable reit subsidiaries the trss of trust trust is charged an overall management fee by the trss and reimburses the trss for the actual costs of the employees who perform services on behalf of trust under the proposed arrangement the employees performing routine cleaning services to tenants of the properties will be employed directly by operating partnership or a subsidiary partnership if operating partnership does not own the property directly under the supervision of the cleaning company these cleaning employees will perform all of the routine cleaning services to tenants of properties trust will be responsible for all of the costs of providing such services such as employees’ salaries and the costs of equipment and supplies charges to the tenants for routine cleaning services are not separately_stated from rents tenants pay for office space trust will compensate the cleaning company at an arm’s length rate for its supervisory services tenants of the properties may also request to have additional cleaning performed within their leased space for an additional_charge special cleaning services tenants requesting special cleaning services will contact cleaning company cleaning company will separately contract with the tenants for these services collect the amounts and remit a separate fee to the trss no portion of this fee will be remitted by the trss to trust in addition trust will not receive any direct trust does not intend to provide any services in connection with its lease of plr-112471-04 payments from either the trss or from the cleaning company for the special cleaning services space to its tenants other than usual and customary services and activities permitted by landlords with respect to their property or by trustees with respect to the trust the employees providing non-customary services for the tenants of the properties will be employed by the trss of the trust trss on behalf of the trust the trust and the respective trs may enter into reimbursement or cost sharing arrangements for the payment of these employees’ services trust will be responsible for the payment of its share of the cost of these services and expenses the payments made by trust are intended to make the trss whole and not to generate a profit law and analysis for customary services that may be performed by the employees of the trust’s sec_856 provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes dividends interest rents_from_real_property and certain other items and derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes rents_from_real_property and certain other items under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner’s interest in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 sec_856 defines the term rents_from_real_property to include a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year for both the real and personal_property under the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished plr-112471-04 or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service the furnishing of water heat light and air-conditioning the cleaning of windows public entrances exits and lobbies the performance of general maintenance and of janitorial and cleaning services the collection of trash and the furnishing of elevator services telephone answering services incidental storage space laundry equipment watchman or guard services parking facilities and swimming pool facilities are examples of services which are customarily furnished to the tenants of a particular class of buildings in many geographic marketing areas required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_1_856-4 provides that the trustees or directors of a reit are not sec_856 however excludes impermissible_tenant_service_income from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property or for managing or operating the property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income that is amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying_amount to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income similarly sec_856 excludes amounts that would be excluded from unrelated_business_taxable_income ubti under sec_512 if received by an organization described in sec_511 sec_512 provides in part that rents_from_real_property are excluded from the computation of ubti sec_1_512_b_-1 provides that payments for the occupancy of space where services are also rendered to the occupant are not rents_from_real_property generally services are considered rendered to the occupant if they are primarily for the occupant’s convenience and are other than those usually or customarily rendered in connection with the rental of space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing plr-112471-04 of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc are generally rent from real_property trust represents that the routine cleaning services are customarily furnished or arranged for by landlords in connection with the leasing of space in class a office buildings in the state a area these routine cleaning services are limited office cleaning services of a janitorial nature and the activities described above are routine cleaning services that are customarily furnished or arranged for by landlords in connection with the leasing of space in class a office buildings in the state a area within the meaning of sec_856 in connection with the special cleaning services provided to the tenants trust will not receive any direct payments from either trss or cleaning company trust represents that it does not intend to provide any services in connection with its lease of space to its tenants other than usual and customary services and activities permitted by landlords with respect to their property or by trustees with respect to the trust further the employees providing noncustomary services for the tenants of the properties will be employed by the trss with regard to customary services that may be performed by the employees of the trss on behalf of trust the trust and the respective trss may enter into reimbursement and or cost sharing arrangements for the payment of these employees’ services the trust will be responsible for the payment of its share of the cost of these services and expenses for example general and administrative overhead expenses of the trust including its share of the employee_expenses associated with customary services performed on the behalf of the trust may be incurred by the trss and reimbursed by the trust the reimbursements are intended to make the trss whole and not to generate a profit holdings based on the information provided and the representations made by trust we conclude as follows the performance of routine cleaning services by the trust will not cause amounts received from the properties to fail to qualify as rents_from_real_property under sec_856 the special cleaning services performed by the cleaning company through its contract with the trss will be considered to be rendered by the cleaning company or by the trss and not by the trust for purposes of sec_856 accordingly plr-112471-04 the special cleaning services will not give rise to impermissible_tenant_service_income and will not cause otherwise qualifying rental income generated by the properties at which these services are performed to be treated as other than rents_from_real_property under sec_856 trust will not be treated as having directly or indirectly received any amounts for special cleaning services as a result of the trss’ receipt of fees from the cleaning company as a third-party provider for special cleaning the amounts paid_by trust to the trss as reimbursements for trust’s allocable share of expenses related to personal general and administrative overhead as well as trust’s share of the costs of customary services performed by the trss on the trust’s behalf pursuant to the reimbursement and cost sharing arrangements as described above will not be considered gross_income to the trss consistent with this conclusion the trss will not be entitled to a deduction for the reimbursed expenses except as expressly provided herein no opinion is expressed or implied in accordance with the terms of a power_of_attorney on file with this office copies this ruling is directed only to the taxpayer requesting it sec_6110 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed whether the trss qualify as taxable reit subsidiaries of trust provides that it may not be used or cited as precedent of this letter are being sent to your authorized representatives enclosures sincerely s ___________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions products copy of this letter copy for sec_6110 purposes
